  4:19-cr-03017-JMG-CRZ Doc # 47 Filed: 11/17/20 Page 1 of 3 - Page ID # 229




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:19-CR-3017

vs.                                                        ORDER

MICHAEL DEAN MCCULLAR,

                   Defendant.

      This matter is before the Court on the defendant's motion to extend the
limitation period for filing a motion pursuant to 28 U.S.C. § 2255 (filing 46).
The Court will deny that motion, without prejudice, because it is premature.
      A § 2255 motion must generally be filed within 1 year from "the date on
which the judgment of conviction becomes final." § 2255(f)(1). The Court
entered its judgment of conviction (filing 137) on February 21, 2020, and the
14-day period for taking an appeal ran on March 6. Fed. R. App. P. 4(b)(1)(A)(i).
Thus, the defendant's conviction became final the next day, and the 1-year
limitation period from the judgment of conviction will expire on March 7, 2021.
See United States v. Martin, 408 F.3d 1089, 1090 (8th Cir. 2005); United States
v. Hurst, 322 F.3d 1256 (10th Cir. 2003); see also Haroutunian v. I.N.S., 87
F.3d 374, 377 (9th Cir. 1996).
      But that is not the only way in which the 1-year period of limitation can
be calculated. The limitation period runs from the latest of


      (1) the date on which the judgment of conviction becomes final;
      (2) the date on which the impediment to making a motion created
      by governmental action in violation of the Constitution or laws of
  4:19-cr-03017-JMG-CRZ Doc # 47 Filed: 11/17/20 Page 2 of 3 - Page ID # 230




      the United States is removed, if the movant was prevented from
      making a motion by such governmental action;
      (3) the date on which the right asserted was initially recognized by
      the Supreme Court, if that right has been newly recognized by the
      Supreme Court and made retroactively applicable to cases on
      collateral review; or
      (4) the date on which the facts supporting the claim or claims
      presented could have been discovered through the exercise of due
      diligence.


§ 2255(f) (emphasis in original). So, if the defendant's § 2255 motion were to be
impeded by an unconstitutional or unlawful government action, or based on a
newly-recognized constitutional right, or supported by facts that could not have
been discovered until after the judgment of conviction became final, then it is
possible that the motion might be timely even if filed after March 7, 2021. But
the Court cannot make that determination without knowing the basis of the
defendant's § 2255 motion.
      Furthermore, when extraordinary circumstances beyond a petitioner's
control prevent a timely filing, equitable tolling of the 1-year limitation period
may be appropriate. Byers v. United States, 561 F.3d 832, 835-37 (8th Cir.
2009); E.J.R.E. v. United States, 453 F.3d 1094, 1098 (8th Cir. 2006). But that
is "an exceedingly narrow window of relief" and requires proof that the
petitioner has been pursuing his rights diligently and some extraordinary
circumstances stood in his way. Deroo v. United States, 709 F.3d 1242, 1246
(8th Cir. 2013). The defendant explains that as a result of the COVID-19
pandemic, his access to the law library has been limited and other resources
has been limited, preventing him from completing his motion. Filing 46. Such
circumstances might be found to warrant equitable tolling. See Soloman v.


                                       -2-
  4:19-cr-03017-JMG-CRZ Doc # 47 Filed: 11/17/20 Page 3 of 3 - Page ID # 231




United States, 467 F.3d 928, 933-35 (6th Cir. 2006). On the other hand, they
might not. See United States v. Cooper, 891 F. Supp. 2d 1071, 1075-76 (D. Neb.
2012); Mathison v. United States, 648 F. Supp. 2d 106, 112 (D.D.C. 2009); cf.
Anjulo-Lopez, 541 F.3d at 817-18. And again, until the defendant's
hypothetical motion is actually filed, the Court can't determine whether it was
diligently pursued. See Deroo, 709 F.3d at 1246.
      To summarize: the "safe harbor" for the defendant's § 2255 motion is
March 7, 2021. As explained above, a motion filed after that date might
nonetheless still be timely (and the Court emphasizes might). But the Court
cannot make that determination in advance based on incomplete facts. So, the
Court must deny the defendant's premature request for an extension of the 1-
year period of limitation. But the Court will do so without prejudice: if the
defendant files a § 2255 motion after March 7, he can argue at that time why
the Court should extend the 1-year period of limitation.


      IT IS ORDERED that the defendant's motion to extend (filing 46)
      is denied.


      Dated this 17th day of November, 2020.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge




                                     -3-
